Brown, J.
I am clear in my opinion that a court of admiralty has no jurisdiction of-this case. It has never been doubted since the case-of The Plymouth, 3 Wall. 20, that, to enable us to take cognizance of a maritime tort, the injury must have been consummated, and the damage received, upon the water. The mere fact that the wrongful act was done upon a ship is insufficient. Subsequent adjudications have in no wise tended to limit or qualify this rule. Ex parte Phenix Ins. Co., 118 U. S. 610, 7 Sup. Ct. Rep. 25; The Neil Cochran, Brown, Adm. 162; The Ottawa, Id. 356; The C. Accame, 20 Fed. Rep. 643; The Maud Webster, 8 Ben. 547.
In this case, not only was the- damage received upon the land, but the ■ slipping of the ladder which occasioned the injury occurred there, although the removal of the ladder which produced the slipping was done by the master while on board the vessel. It is true that in the case of The Daylesford, 30 Fed. Rep. 635, the libelant was allowed to recover in a case similar to this; but the question of jurisdiction appears to have escaped the attention of counsel, and is not noticed in the opinion of the court. The same remark may bo made with regard to The Caroline, 30 Fed. Rep. 199. Butin the case of The Mary Stewart, 10 Fed. Rep. 137, it was held that' an injury done to a man standing on the wharf by a bale of cotton which was being hoisted aboard a ship loading at the . wharf, and which fell before it reached the ship’s rail, and struck him, was not cognizable in the admiralty, although the rope which broke was furnished by the-ship, one end of which was fastened to an engine which stood upon the wharf and furnished the hoisting power, and the other end of which passed through a pulley attached to one of the masts of the ship, and was fastened to the cotton which was being hoisted on board. This case is readily distinguishable from that of Leathers v. Blessing, 105 U. S. 626, in which the libelant was injured - while on board the vessel by a 'bale of cotton falling ■ upon him, and the jurisdiction was sustained upon the ground that the injury was received' on board the vessel itself.
A decree will be entered dismissing the libel, but without costs, as the defense might have been made by way of exception to the libel.
Note. On appeal to the circuit court this case was affirmed by Mr. Justice Brewerí ' ’ ’ ■